Citation Nr: 1122510	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  03-34 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from July 1975 to June 1978, and from December 1978 to December 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2007, and a transcript is of record.

The Board remanded the case in May 2007 and again in December 2009.  The appealed claim now returns to the Board for further review.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the need for this remend.  We do not here find that the development requested in our May 2007 and December 2009 remands was not satisfactorily completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Unfortunately, however, additional remand is necessitated by the Veteran's submission of additional evidence without waiver of RO review prior to Board adjudication, as discussed infra.  

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App 128 (1997).

The veteran has never contended that she engaged in combat with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 2002).  She has also not contended that she experienced a stressor associated with enemy action or terrorist activity, and hence the new VA regulatory amendment applicable to such circumstances is not applicable in this case.  See 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  

The veteran contends that her in-service stressor consisted of a personal assault, more specifically, a gang rape, as addressed briefly further below.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court emphasized that its previous pronouncements to the effect that more than mere medical nexus evidence is required to fulfill the requirement for "credible supporting evidence" of a claimed stressor and that "[a]n opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of the stressor," were made "in the context of discussing PTSD diagnoses other than those arising from personal assault."  Id. at 280 (emphasis added); see Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to personal assault cases, the Court pointed out that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis." Moreau, (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)).  The Court has also held that these provisions of M21-1, which provide special evidentiary procedures for PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); Gallegos v. Peake, 22 Vet. App. 329, 335 (2008).

Specifically, M21-1, Part III, 5.14c subpar. (8) (redesignated Part VI, 11.38b(2)), provides that "[i]f the military record contains no documentation that a personal assault occurred, alternative evidence might still establish an in-service stressful incident. Behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  Examples of behavior changes that might indicate a stressor are (but not limited to): visits to a medical or counseling clinic or dispensary without specific diagnosis or specific ailment; changes in performance and performance evaluations; increased disregard for military or civilian authority; increased interest in tests for Human Immunodeficiency Virus (HIV) or sexually transmitted diseases; and breakup of a primary relationship." Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence. In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The Court in Patton noted that the Manual M21-1 improperly appeared to require that the existence of the in-service stressor be shown by a preponderance of evidence.  Any such requirement would be inconsistent with the so-called equipoise doctrine, whereby the benefit of the doubt is given to the claimant unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(5) (as recently renumbered following enactment of the new provisions of 38 C.F.R. § 3.304(f)(3)) provides:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  The RO, by a VCAA letter in April 2002, provided notice to the Veteran of evidentiary requirements relating to personal assault PTSD claims, as mandated by the VCAA.  Testimony informing of possible corroboration of the alleged stressor by fellow service members requires additional evidentiary development of the Veteran's claim, in accordance with the special development rules for claims based on alleged personal assault. 

The claimed in-service stressor event, as the Veteran described it at a PTSD examination in July 2002, consisted of her being gang-raped by a number of soldiers, at least some of whom who were under her command, while she was returning to military facilities from an establishment where she had consumed some quantity of alcohol, rendering her in a compromised state.  She contends that the rape occurred while she was stationed in Hanover, Germany, and that she did not report the incident to anyone, but rather told only her husband, a civilian who was then living in the United States, at the time.  

The Veteran provided a somewhat different version of the event at her February 2007 hearing before the undersigned, in that she contended she was struck in the back of the head and then gang-raped, and that she did not know her assailants.  She then testified that while she did not know the identities of her assailants, she was fearful that, in the remote and isolated base where they were stationed, fellow soldiers who might have been involved would likely have killed her if she had reported the incident.  

At the hearing she also testified that a fellow soldier in her squad, whom she names on pages 15 and 16 of the hearing transcript, knew of the rape, and that he sheltered her after the rape.

Also at the hearing, the Veteran refers to a sergeant (whose last name she provided) who "knew something was wrong so he pulled me out of the tent I was sleeping in and he had me become his driver so he could keep an eye on me, I guess."  (Transcript, p. 9)  Thus, this is another fellow soldier who may have had knowledge of the incident, perhaps obtained through secondary sources.  

The Veteran has repeatedly contended that her 201 (personnel) file is incomplete and that personnel records from Fort Carson, her last place of stationing in service, are missing, and should reflect performance difficulties, which she contends were reflective of a change in behavior following the claimed stressor event.  She specifically contends that she received an Article 15 nonjudicial punishment while stationed at Fort Carson which is not reflected in her 201 file.  One Article 15 she received which is documented in the claims file was dated in December 1976, years prior to the alleged personal assault.  She did not deny that prior Article 15, but nonetheless contends that a subsequent Article 15 would be reflective of an impact from the claimed stressor.  

Upon the Board's previous remand, the Veteran in March 2011 submitted a copy of a service record of proceedings under Article 15, for an offense committed in August 1982.  However, that document indicates that the Article 15 was issued based on her failure to report for duty, and thus does not indicate any infraction which might have been particularly reflective of difficulties associated with a previous rape.  Rather, such a failure to appear could have been related to any number of causes.  

Upon mental health examinations, the Veteran has recounted a life history with many acute traumatic episodes as well as intervals of traumatizing circumstances, including long periods of physical and sexual assault or abuse, both prior to and subsequent to service.  Also after service, she served prison time for her criminal fault in the death of a toddler under her care.  She described that event as having been, in part, accidental, although she conceded, upon psychiatric examination, that she had felt anger improperly directed at that child.  That post-service action may reflect a mental disturbance not commonly seen among PTSD sufferers.  Medical records within the claims folders document multiple psychiatric diagnoses other than PTSD, including bipolar disorder, bipolar affective disorder, dissociative disorder, anxiety disorder, personality disorder, and polysubstance abuse.  

Although some medical examiners have attributed current PTSD at least in part to the Veteran's alleged in-service rape, others have not diagnosed PTSD, or have noted many other PTSD stressors in her history.  The Board in December 2009 accordingly remanded the claim to address questions of the presence of PTSD or of PTSD related to alleged in-service stressors.  

The Veteran was afforded a VA examination in November 2010 addressing her claimed PTSD and other psychiatric disability.  The examiner carefully reviewed the record and the Veteran's narrative histories, and ultimately concluded that the Veteran's difficulties were more characterological in nature, that she had both a personality disorder and a bipolar disorder, and that neither of these was at least as likely as not related to service.  The examiner noted circumstantial evidence, including from service, which weighed against the occurrence of the asserted in-service gang rape personal assault.  These included the Veteran's varied and inconsistent narratives of the alleged in-service personal assault, her promotion to E6 (a fairly high enlisted grade) around the time of the asserted personal assault, her not seeking mental health treatment or informal counseling by a chaplain in service, and her having made no report of a sexual assault to her higher chain of command.  

The examiner also noted that the Veteran had previously asserted having had as many as seven different sexual assaults throughout her life, with only one of them alleged to have occurred in service.  The examiner further noted that after service she received between five and eight years of mental health treatment at a VA facility before asserting that she had been the victim of a sexual assault in service.  The examiner also observed that contemporaneous with that first assertion of in-service sexual assault the Veteran had been charged with two DUIs, and she had a long history of antisocial behavior.  The examiner ultimately concluded, "there is reason to question the actual circumstances of this [in-service personal assault] event," and further concluded that it is not at least as likely as not that the Veteran's current personality and bipolar disorders were related to mental health issues in service or to "situations first experienced during military service."  The examiner noted that the Veteran had difficulties with antisocial behavior that pre-dated her military service.  

The Veteran subsequently submitted a February 2011 opinion letter signed by a treating VA physician and a treating VA social worker at VA outpatient mental health clinic.  In the letter, these medical practitioners asserted that the letter was written "in support of this Veteran's service connected claim for Post Traumatic Stress Disorder (PTSD) subsequent to her military service and the military sexual trauma that occurred."  The letter notes that the Veteran had received care at that facility for mental health and substance abuse since 1992, and notes that she "experiences symptoms related to her PTSD throughout every day . . . ."

Unfortunately, that letter does not address whether the Veteran meets the specific clinical criteria for a diagnosis of PTSD, and also does not address questions of the Veteran's credibility or the likelihood that the asserted in-service sexual assault actually occurred.  Rather, the letter appears to be an advocacy piece written to obtain assistance for a patient, and assumes without adequately addressing both that PTSD was present and that the asserted in-service sexual assault occurred.  Because those are the two elemental questions that must be addressed to support the Veteran's claim, an advocacy letter which begins by simply assuming those points cannot service as significant evidentiary support for the claim.  

In that regard, the Board notes that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Similarly, the Veteran submitted a February 2011 letter by a treating VA psychologist who therein asserts that the Veteran suffers from PTSD due to in-service stressors.  However, just as the treating social worker and physician did in the other statement submitted in February 2011, this psychologist assumes that the Veteran has PTSD based on her having previously been "diagnosed with and treated for" the disorder.  Thus, the psychologist fails to address the validity of the diagnosis.  The psychologist then goes on to assume the occurrence of in-service stressors: witnessing the drowning of a friend, abuse by her husband, and gang rape while stationed in Germany.  These assumptions by the psychologist are not supported in the letter by clinical data or other rationale, and hence cannot serve to support the claim.  Bloom, supra.  

These points concerning newly submitted evidence notwithstanding, the Board must still note that the RO or AMC has yet to review the Veteran's claim following the most recent Supplemental Statement of the Case (SSOC) dated in January 2011, and the Veteran has not provided a waiver of RO or AMC review (prior to Board adjudication) of new evidence submitted in February 2011.  A SSOC must be furnished to the appellant and his representative when additional pertinent evidence is received after a SSOC is issued.  38 C.F.R. § 19.31.  Unless this procedural right is waived by the veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case.  Id., 38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the remanded claim de novo.  If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide her with a SSOC and an appropriate opportunity to respond.

No action is required of the Veteran until she receives further notice.  The appellant has the right to submit additional evidence and argument on the  matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

